In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1347
JOHN HALL, et al.,
                                                Plaintiﬀs-Appellants,
                                 v.

CITY OF CHICAGO,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 12 CV 6834 — Harry D. Leinenweber, Judge.
                     ____________________

   ARGUED DECEMBER 12, 2019 — DECIDED MARCH 23, 2020
                ____________________

   Before BAUER, EASTERBROOK, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Plaintiﬀs in this case ask us to ad-
dress the proper scope of a Terry stop. Police oﬃcers stopped
Plaintiﬀs numerous times for violating a City ordinance while
they were panhandling on the streets of Chicago. During the
course of these street stops, the oﬃcers typically asked Plain-
tiﬀs to produce identiﬁcation (“ID”). The oﬃcers then pro-
ceeded to use the provided ID cards to search for any out-
standing warrants for their arrest or investigative alerts—a
2                                                     No. 19-1347

process we will call a “warrant check” or a “name check.”
Plaintiﬀs contend the oﬃcers would not return their IDs to
them until after completing the name checks.
    Plaintiﬀs brought an action under 42 U.S.C. § 1983 against
the City of Chicago, claiming that name checks unnecessarily
prolong street stops and that the delays constitute unreason-
able detentions in violation of the Fourth Amendment. They
also assert that the City maintained an unconstitutional policy
or practice of performing these name checks pursuant to Mo-
nell v. Department of Social Services of City of New York, 436 U.S.
658 (1978). Plaintiﬀs’ Monell claim arises under several possi-
ble theories: that the Chicago Police Department (“CPD”)
Special Order regulating name checks omitted essential con-
stitutional limits, that CPD failed to train on these same con-
stitutional limits, and that former Superintendent Garry
McCarthy promulgated an unconstitutional policy by pro-
moting name checks in conjunction with every street stop.
    We conclude that oﬃcers may execute a name check on an
individual incidental to a proper stop under Terry v. Ohio, 392
U.S. 1, 16 (1968), as long as the resulting delay is reasonable.
Plaintiﬀs have failed to establish that they suﬀered an under-
lying constitutional violation such that the City can be held
liable under Monell. We therefore aﬃrm.
                         I. Background
   For many years, CPD used “contact cards” to document
Terry stops and other interactions between police and citizens.
Each contact card details personal information about the
stopped individual, including his or her physical description,
address, social security number, driver’s license number, and
employer information. Between January 2010 and January
No. 19-1347                                                   3

2016, CPD documented over 3.3 million street encounters
with citizens using contact cards and their successor form—
Investigatory Stop Reports.
    Roughly two-thirds of these contact cards, by Plaintiﬀs’ es-
timation, include a notation like “name check clear,” “NCC,”
or “N.C. Clear”—indicating that oﬃcers completed a name
check during the stop. When on the street, oﬃcers perform a
name check in one of two ways: (1) radioing a dispatcher at
the Oﬃce of Emergency Management and Communications
(“OEMC”); or (2) entering search criteria into a Portable Data
Terminal (“PDT”) located in the oﬃcer’s vehicle. When an of-
ﬁcer conducts a name check via a radio call, the oﬃcer reads
to the dispatcher the individual’s information. The dispatcher
records that information and performs the inquiry on the of-
ﬁcer’s behalf through his own terminal at OEMC. The amount
of time it takes to obtain the results of a name check from an
OEMC dispatcher can vary if, for example, the dispatcher
must ﬁrst respond to higher priority radio traﬃc. To perform
a name check from a police car, the oﬃcer types the individ-
ual’s ﬁrst and last name into a name inquiry screen on the
PDT. When an oﬃcer searches in this manner, the results
come back seconds later.
    In their deposition testimony, several oﬃcers testiﬁed that
they generally would conduct a name check during an inves-
tigatory stop, and that it was up to their discretion whether to
do so. They testiﬁed that they typically asked for citizens’
identiﬁcation cards during street encounters and that people
usually waited for the oﬃcers to return their ID cards before
leaving. They also attested that preventing the subject of a
stop from running away motivated their practice of holding
onto the ID. Oﬃcer Carol Burns, for example, explained that
4                                                     No. 19-1347

she would “typically hold onto the person’s ID until after [she
had] received the call back that the person is clear” to “make
sure that they don’t walk or run away.” Oﬃcer Burns also
stated that, when conducting a name check, she would “say
something like, I’m just going to run your name; if it’s clear,
you’re free to go.”
    Until November 2018, Chicago’s Aggressive Panhandling
Ordinance—City Ordinance 8-4-025, MCC § 8-4-025—prohib-
ited certain behaviors while panhandling. The ordinance
made it unlawful for a panhandler to solicit a person at spec-
iﬁed locations, such as within ten feet of a bus stop, on a pub-
lic bus, in a restaurant, in a gas station, or within ten feet of an
automatic teller machine. The ordinance also prohibited
touching a solicited person without his consent, blocking the
path of a person entering a building or vehicle, following a
solicited person, or panhandling in a group of two or more
persons.
    Plaintiﬀs—John Hall, Bonita Franks, Kim Pindak, George
Gardner, McArthur Hubbard, and Vernon Dennis—are resi-
dents of the City of Chicago who have each panhandled in the
City. CPD oﬃcers stopped Plaintiﬀs numerous times and doc-
umented those stops with contact cards. From 2005 to 2015,
Chicago police records show 65 contact cards for Gardner; 7
for Franks; 39 for Pindak; 33 for Dennis; 54 for Hubbard; and
53 for Hall. These contact cards reﬂect that, in many of the
stops, the oﬃcers performed name checks. Plaintiﬀs did not
have a recollection of the speciﬁc details of these stops and
varied when describing their duration and to what extent
name checks caused a delay. Dennis testiﬁed that a call to the
dispatcher for a name check took “maybe two to three
minutes,” with a “minute or two delay” because other people
No. 19-1347                                                    5

were calling in, for a total of “three to seven minutes” for the
entire encounter. Several of the other Plaintiﬀs testiﬁed that
the warrant checks took anywhere from four to seven
minutes. Franks, on the high end, testiﬁed that, on one occa-
sion, an estimated eleven to ﬁfteen minutes passed between
an oﬃcer asking for her ID and returning the ID to her.
    Although no Plaintiﬀ suggested that the oﬃcers used force
or intimidation to obtain their IDs, Plaintiﬀs testiﬁed that they
did not feel free to refuse the oﬃcers’ requests or leave before
the oﬃcers returned their IDs to them. Gardner, for example,
testiﬁed that “if you don’t give [an ID] to them, they’re going
to say you resisted, you[‘re] hiding something … like you
have warrants or something on you.” He elaborated, “They
got your ID card, and if you leave, they’ll say you ﬂeeing from
a police oﬃcer. That’s a violation against you.” Pindak testi-
ﬁed that oﬃcers would use “verbal restraint,” saying, “You
can’t go until we’re done.” He alleges that, when he asked the
oﬃcers for his ID back, the oﬃcers said they would return the
ID only “[w]hen they were done.” Gardner similarly testiﬁed
that, during about half of his encounters with police, the of-
ﬁcers told him, “We’ll let you go if you don’t have any war-
rants, or, If you’re clear, we’ll let you go.”
    The oﬃcers completed some contact cards following inter-
actions where they had observed one of the Plaintiﬀs violat-
ing the Aggressive Panhandling Ordinance. A contact card for
Dennis, for example, reads, “Subject observed panhandling
within 15 feet of a bus stop in violation of city ordinary [sic].
Subject warned, name check clear.” Another for Hubbard in-
dicates, “Subject walking up to people asking for money. [Re-
sponding Oﬃcer] informed Subject of panhandling ordi-
nance. Name check clear.” Other times, the oﬃcers performed
6                                                   No. 19-1347

stops for the purpose of completing what the City refers to as
“well-being checks.” One contact card for Gardner states,
“[Responding oﬃcer] while on foot patrol observed [Gard-
ner] who appeared to be homeless. [Responding oﬃcer] con-
ducted ﬁeld interview which revealed above was staying at
his mom’s and would have shelter. Name check: clear.” An-
other for Hall reads, “Subject was appearing faint and aﬀected
negatively by the high temperature weather. [Responding of-
ﬁcer] asked if he needed medical attn. subject refused. Name
check clear.”
    Plaintiﬀs ﬁled a suit pursuant to 42 U.S.C. § 1983 against
the City of Chicago and individual CPD oﬃcers, alleging that
the unnecessary delays that result from blanket warrant
checks unrelated to the reason justifying the stops constitute
unreasonable seizures under the Fourth Amendment. Plain-
tiﬀs do not challenge the use of contact cards.
    Plaintiﬀs eventually abandoned their claims against the
individual oﬃcers but moved for summary judgment against
the City, and the City ﬁled a cross-motion. The district court
denied Plaintiﬀs’ motion and granted the City’s. In doing so,
the district court held that if oﬃcers have reasonable suspi-
cion of an ordinance violation, they may permissibly detain
an individual to investigate the possible violation. Therefore,
there was no underlying constitutional violation for Plaintiﬀs
to succeed on a Monell theory in these instances. Plaintiﬀs ap-
pealed.
                        II. Discussion
   We review the district court’s summary judgment ruling
de novo and consider facts and draw inferences in the light
most favorable to the Plaintiﬀs. Villas at Winding Ridge v. State
No. 19-1347                                                        7

Farm Fire and Cas. Co., 942 F.3d 824, 830 (7th Cir. 2019). Sum-
mary judgment is appropriate when “there is no genuine dis-
pute as to any material fact and the movant is entitled to judg-
ment as a matter of law.” Fed. R. Civ. P. 56(a).
    The Supreme Court held in Monell that plaintiﬀs may sue
municipalities under 42 U.S.C. § 1983 when their actions vio-
late the Constitution. See 436 U.S. 658. In order to succeed on
a Monell claim, a plaintiﬀ must ultimately prove three ele-
ments: (1) an action pursuant to a municipal policy, (2) culpa-
bility, meaning that policymakers were deliberately indiﬀer-
ent to a known risk that the policy would lead to constitu-
tional violations, and (3) causation, meaning the municipal ac-
tion was the “moving force” behind the constitutional injury.
Bd. of Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 404–07
(1997). As a threshold matter plaintiﬀs must demonstrate that
the policy at issue violates their constitutional rights. Sallenger
v. City of Springﬁeld, 630 F.3d 499, 504 (7th Cir. 2010). Thus, as
with all Fourth Amendment inquiries, we begin by analyzing
whether a search or seizure actually occurred. Carlson v. Bu-
kovic, 621 F.3d 610, 618 (7th Cir. 2010). If we determine a sei-
zure did take place, we next analyze whether that seizure was
reasonable. Id.
A. Fourth Amendment Seizure
    “[W]henever a police oﬃcer accosts an individual and re-
strains his freedom to walk away, he has ‘seized’ that person.”
Terry, 392 U.S. at 16. The test for whether a seizure has oc-
curred is an objective one—we ask, considering the totality of
the circumstances, “whether ‘a reasonable person would feel
free to terminate the encounter.’” United States v. Lopez, 907
F.3d 472, 487 (7th Cir. 2018) (quoting United States v. Drayton,
536 U.S. 194, 201 (2002)); see also Florida v. Bostick, 501 U.S. 429,
8                                                    No. 19-1347

439 (1991); California v. Hodari D., 499 U.S. 621, 628 (1991).
“Circumstances that might indicate a seizure include the
threatening presence of several oﬃcers, display of their weap-
ons, physical touching of the private citizen, use of forceful
language or tone of voice (indicating that compliance with the
oﬃcers' request might be compelled), and the location in
which the encounter takes place.” United States v. Clements,
522 F.3d 790, 794 (7th Cir. 2008) (citing United States v. Menden-
hall, 446 U.S. 544, 554 (1980)); see also Drayton, 536 U.S. at 204
(ﬁnding a police encounter consensual where there was “no
application of force, no intimidating movement, no over-
whelming show of force, no brandishing of weapons, no
blocking of exits, no threat, no command, not even an author-
itative tone of voice” and concluding that a display of an of-
ﬁcer’s badge or uniform did not render an encounter coer-
cive).
   Consequently, merely asking for identiﬁcation does not
amount to a seizure under the Fourth Amendment. The Su-
preme Court has provided,
       In the ordinary course a police oﬃcer is free to
       ask a person for identiﬁcation without implicat-
       ing the Fourth Amendment. “[I]nterrogation re-
       lating to one’s identity or a request for identiﬁ-
       cation by the police does not, by itself, constitute
       a Fourth Amendment seizure.” … [Q]uestions
       concerning a suspect’s identity are a routine and
       accepted part of many Terry stops. …
       Knowledge of identity may inform an oﬃcer
       that a suspect is wanted for another oﬀense.
Hiibel v. Sixth Judicial Dist. Court of Nevada, Humboldt Cty., 542
U.S. 177, 185–86 (2004) (quoting INS v. Delgado, 466 U.S. 210,
No. 19-1347                                                                 9

216 (1984)). Indeed, “even when oﬃcers have no basis for sus-
pecting a particular individual, they may generally ask ques-
tions of that individual [and] ask to examine the individual’s
identiﬁcation … as long as the police do not convey a message
that compliance with their requests is required.” Bostick, 501
U.S. at 434–35 (citing Delgado, 466 U.S. at 216; Florida v. Royer,
460 U.S. 491, 501 (1983)). We therefore conclude that the oﬃc-
ers’ initial requests for identiﬁcation from Plaintiﬀs do not
constitute seizures within the meaning of the Fourth Amend-
ment. 1
    We thus turn our analysis to the issue at the heart of Plain-
tiﬀs’ claims—whether the time between Plaintiﬀs handing the
oﬃcers their IDs and the oﬃcers returning their IDs to them
is a seizure within the meaning of the Fourth Amendment.
While Plaintiﬀs testiﬁed that they did not feel free to leave
while police had their IDs, this testimony is irrelevant to our
objective inquiry. Drayton, 536 U.S. at 202 (The “reasonable
person test” is “objective and ‘presupposes an innocent per-
son.’”). Testimony from the oﬃcers that they kept a person’s


    1  The City also argues that the use of an ID to search public records
does not constitute a search or seizure under the Fourth Amendment. See
Willan v. Columbia Co., 280 F.3d 1160, 1162 (7th Cir. 2002) (holding that a
query of an FBI database for conviction records was not a search within
the meaning of the Fourth Amendment because records of conviction are
public rather than private documents); see also United States v. Diaz-Cas-
taneda, 494 F.3d 1146, 1153 (9th Cir. 2007) (“[T]here is no constitutional ba-
sis for complaint when the police properly obtain information located in a
driver’s license or state ID card, and then use it to access additional non-
private (but inculpatory) information about the document’s owner.”).
Plaintiﬀs, however, do not raise this theory; rather, their Fourth Amend-
ment challenge focuses solely on the extended temporal duration of the
police stop because of the name check.
10                                                   No. 19-1347

ID for the purpose of preventing them from leaving is simi-
larly irrelevant. Whren v. United States, 517 U.S. 806, 813 (1996)
(“[W]e have been unwilling to entertain Fourth Amendment
challenges based on the actual motivations of individual of-
ﬁcers.”). We also conclude Plaintiﬀs failed to provide evi-
dence that the oﬃcers obtained Plaintiﬀs’ IDs through any
showing of force, command, or intimidation as the Supreme
Court described in Mendenhall or Drayton.
    Nevertheless, Pindak testiﬁed that, when he asked for the
oﬃcers to return his ID, the oﬃcers told him that he could not
leave until they were ﬁnished running his name check. Gard-
ner similarly testiﬁed that the oﬃcers told him they would let
him go if his name check was clear. Consistent with Pindak’s
and Gardner’s testimony, Oﬃcer Burns asserted that she in-
structed individuals on whom she performed name checks
that they were “free to go” if their name checks were clear.
Considering these explicit instructions in the light most favor-
able to Plaintiﬀs, they have raised an issue of fact as to
whether a reasonable person would feel free to leave in these
circumstances. Plaintiﬀs therefore have demonstrated a gen-
uine issue of material fact exists as to whether they were
seized.
B. Reasonableness
    We therefore proceed to the question of whether these po-
tential seizures were reasonable under the Fourth Amend-
ment. Because it is uncontested that the oﬃcers observed
Plaintiﬀs violating the Aggressive Panhandling Ordinance,
they had reasonable suspicion to justify Terry stops of these
individuals. “It is nevertheless clear that a seizure that is law-
ful at its inception can violate the Fourth Amendment if its
manner of execution unreasonably infringes interests
No. 19-1347                                                        11

protected by the Constitution.” Illinois v. Caballes, 543 U.S. 405,
407 (2005) (citing United States v. Jacobsen, 446 U.S. 109, 124
(1984)). “A seizure that is justiﬁed … can become unlawful if
it is prolonged beyond the time reasonably required to com-
plete [its] mission.” Id.
    Plaintiﬀs argue that, for a delay resulting from a name
check to fall within constitutional limits, an oﬃcer needs more
than reasonable suspicion that an individual committed the
oﬀense for which he or she was stopped: there must also be
individualized suspicion to justify the warrant check, such as
that the person detained is wanted on a warrant. Otherwise,
they contend, the delay is unrelated to conﬁrming or dispel-
ling the suspicion that caused the oﬃcer to initiate the stop
and is therefore unreasonable. But Plaintiﬀs too narrowly de-
ﬁne the “mission” of a Terry stop. In the traﬃc context, the
Supreme Court has said that “[b]eyond determining whether
to issue a traﬃc ticket, an oﬃcer’s mission includes ‘ordinary
inquiries incident to the traﬃc stop.’” Rodriguez v. United
States, 575 U.S. 348, 355 (2015) (quoting Caballes, 543 U.S. at
408). “Typically such inquiries involve … determining
whether there are outstanding warrants against the driver.”
Id. “These checks,” the Court wrote, “serve the same objective
as enforcement of the traﬃc code: ensuring that vehicles on
the road are operated safely and responsibly.” Id.
   Accordingly, several sister circuits “have expressly held
that oﬃcers do not exceed the permissible scope of a Terry
stop by running a warrant check, even when the warrant
check is unrelated to the crime suspected.” United States v.
Young, 707 F.3d 598, 606 (6th Cir. 2012) (citing Klaucke v. Daly,
595 F.3d 20, 26 (1st Cir. 2010)); see also United States v. Christian,
356 F.3d 1103, 1007 (9th Cir. 2004). We agree. As a warrant
12                                                 No. 19-1347

check is part of the “mission” of a proper Terry stop, a delay
to perform a warrant check is permissible without separate
reasonable suspicion that an individual has an outstanding
warrant against him, as long as that delay is reasonable.
    Plaintiﬀs note the above cited cases all involve a diﬀerent
circumstance than the one we have here: traﬃc stops rather
than street stops. They argue that the concerns about driving
safety that the Court mentioned in Rodriguez are not at play
with street stops, and thus warrant checks are not incidental
to street stops like they are to traﬃc stops. We are persuaded,
though, by the Tenth Circuit’s view of this issue. In United
States v. Villagrana–Flores, 467 F.3d 1269 (10th Cir. 2006), the
Tenth Circuit wrote,
       Oﬃcer safety … is just as strongly implicated
       where the individual being detained for a short
       period of time is on foot, rather than in an auto-
       mobile. An oﬃcer detaining a pedestrian has an
       equally strong interest in knowing whether that
       individual has a violent past or is currently
       wanted on outstanding warrants.
Id. at 1277. We therefore hold that an oﬃcer’s completion of a
warrant check during a street stop where the oﬃcer has rea-
sonable suspicion of criminal activity is not per se unreasona-
ble under the Fourth Amendment.
    This is not to say, however, that completion of a warrant
check that extends the duration of a street stop is always rea-
sonable. Indeed, the length of the delay impacts the reasona-
bleness analysis. In Utah v. Strieﬀ, 136 S. Ct. 2056 (2016), the
Supreme Court held that running a warrant check incidental
to a traﬃc stop did not require application of the exclusionary
No. 19-1347                                                      13

rule because “[t]he oﬃcer’s decision to run the warrant check
was a ‘negligibly burdensome precaution’ for oﬃcer safety.”
Id. at 2063 (quoting Rodriguez, 575 U.S. at 356). Thus, while a
warrant check may cause some delay, that delay must not be
unduly prolonged. See also Arizona v. Johnson, 555 U.S. 323, 333
(2009) (“An oﬃcer’s inquiries into matters unrelated to the jus-
tiﬁcation for the traﬃc stop … do not convert the encounter
into something other than a lawful seizure, so long as those
inquiries do not measurably extend the duration of the stop.”
(emphasis added)). We similarly have suggested that dura-
tion is an important consideration when determining reason-
ableness. We have said, for example, that checking a driver’s
criminal history on a computer in a patrol car is “normally
reasonable, as it takes little time and may reveal outstanding
arrest warrants.” United States v. Sanford, 806 F.3d 954, 956 (7th
Cir. 2015); see also United States v. Childs, 277 F.3d 947, 949 (7th
Cir. 2002) (en banc) (“[Q]uestions that do not increase the
length of detention (or that extend it by only a brief time) do
not make custody itself unreasonable.”).
    Here, most Plaintiﬀs testiﬁed that they estimated that war-
rant checks typically delayed the stops by anywhere from
four to seven minutes. No reasonable jury could ﬁnd that this
length of delay is objectively unreasonable in these circum-
stances, particular when Plaintiﬀs were unable to recall any of
the speciﬁcs of their alleged encounters with police. See United
States v. Teslim, 869 F.2d 316, 322 (7th Cir. 1989) (holding a de-
tention lasting ﬁve to seven minutes was reasonable because
of its brief duration); United States v. Robinson, 455 F.3d 832,
834 (8th Cir. 2006) (noting cases in which seizures of less than
ten minutes were upheld as de minimis intrusions that did not
amount to unreasonable seizures). Even viewing the evidence
in the light most favorable to the Plaintiﬀs, the longest delay
14                                                  No. 19-1347

a Plaintiﬀ estimated—eleven and ﬁfteen minutes, as Franks
claimed—appears to be an outlier. But in any event, this ex-
tended time frame still is within the bounds of what this Court
and our sister circuits have determined to be reasonable when
oﬃcers have reasonable suspicion for the stop. See, e.g., United
States v. Street, 917 F.3d 586, 597 (7th Cir. 2017) (concluding
that a stop lasting ten to ﬁfteen minutes was reasonable under
the circumstances); United States v. Jones, 289 Fed. Appx. 593,
599–600 (4th Cir. 2009) (per curiam) (approving of a twenty
minute traﬃc stop); United States v. Olivera-Mendez, 484 F.3d
505, 508, 510 (8th Cir. 2007) (concluding ﬁfteen minutes wait-
ing for dispatcher to respond with results of a name check was
reasonable); United States v. Purcell, 236 F.3d 1274, 1279 (11th
Cir. 2001) (approving of a fourteen minute stop). Plaintiﬀs
have therefore failed to raise an issue of fact that they suﬀered
underlying constitutional violations during stops where the
oﬃcers had at least reasonable suspicion that Plaintiﬀs were
engaged in criminal activity.
   In a footnote, without any legal citation, Plaintiﬀs state
that “detaining a citizen for the sole purpose of running his or
her name for warrants in the absence of individualized rea-
sonable suspicion of criminal wrongdoing constitutes an un-
reasonable seizure.” They later argue that the district court
erred by ignoring ample evidence that police detained citi-
zens for warrant checks without reasonable suspicion of a
crime. But Plaintiﬀs never develop a separate legal argument
about why name checks in this context are constitutionally
suspect. Instead, the section of Plaintiﬀs’ opening brief dis-
cussing their theory as to the underlying Fourth Amendment
violations focuses entirely on the delays from name checks
performed during otherwise proper Terry stops. “We have an-
nounced that ‘[i]t is the parties' responsibility to allege facts
No. 19-1347                                                       15

and indicate their relevance under the correct legal stand-
ard.’” Puﬀer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012)
(quoting Econ. Folding Box Corp. v. Anchor Frozen Foods Corp.,
515 F.3d 718, 721 (7th Cir. 2008)); see also Ajayi v. Aramark Busi-
ness Servs., Inc., 336 F.3d 520, 529 (7th Cir. 2003) (“[I]f [a plain-
tiﬀ] intends to challenge [an] aspect of the district court’s rul-
ing, she must identify the legal issue, raise it in the argument
section of her brief, and support her argument with pertinent
authority.”). Plaintiﬀs thus have waived any argument that
delays resulting from warrant searches performed without
reasonable suspicion, such as during well-being checks, are
unreasonable under the Fourth Amendment.
    Therefore, because name checks of a reasonable duration
performed when oﬃcers have reasonable suspicion of ongo-
ing criminal activity do not violate the Fourth Amendment,
Plaintiﬀs have failed to raise an issue of fact that they suﬀered
an underlying constitutional violation. The City thus cannot
be liable under Monell.
                                                      AFFIRMED.